Mr. Justice
Harris delivered the opinion of the court.
The decree rendered by the trial court was affirmed on December 28, 1915: Beem v. Mays, 79 Or. 247 (152 Pac. 103). An exhaustive petition for a rehearing was filed on January 27, 1916, but after carefully reexamining the objections made to the final account of the guardian we again arrived at the same conclusion reached by the circuit judgé, and denied the petition for a rehearing on February 15, 1916, and on the next day our mandate was issued. The appellants afterward filed a motion to recall the mandate.
The arguments advanced in support of the motion are substantially a restatement of the contentions which were presented at the first hearing and repeated in the petition for a rehearing; and although the motion to recall the mandate is in effect a second motion for a rehearing; we have nevertheless yielded to the earnest insistence of appellants, and for the third time have examined the record, with the result that we come to the same conclusions as before. The guardian was careless in keeping his accounts in a loose and slipshod manner, and, as suggested by the findings of the circuit judge, this carelessness made litigation inevitable; and yet, on the whole record, we think the decree appealed from strikes a correct balance.
The motion to recall the mandate is denied.
Motion Denied.